Hill, C. J.
Where a case is submitted to the decision of the trial judge on the law and the facts, and the bill of exceptions sets out the evidence and the judgment, and assigns error as follows: “To which ruling and order the plaintiff excepted, now excepts, and assigns the same as error,” the assignment of error, according to repeated rulings of, the Supreme Court, is too general, and presents no question for consideration. The assignment should have stated whether the judgment complained of was contrary to law or contrary to evidence, or contrary to both. Civil Code, § 5584; Carter v. Jackson, 115 Ga. 679 (42 S. E. 46) ; Kimball v. Williams, 108 Ga. 812 (33 S. E. 994); Wheeler v. Worley, 110 Ga. 513 (35 S. E. 639) Collins v. Carr, 111 Ga. 867 (36 S. E. 959), and eases cited. Writ of error dismissed.